Citation Nr: 9901825	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-47 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
service-connected bilateral hearing loss.  

2.  Entitlement to an increased evaluation for service-
connected kidney stones and urinary calculi, evaluated as 30 
percent disabling.  


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to 
January 1996.  

This matter initially came to the Board of Veterans Appeals 
(Board) from an October 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which granted service connection for hearing loss 
and kidney stones.  The hearing loss was rated as 
noncompensable, and a 10 percent evaluation was assigned for 
kidney stones.  In October 1996, the veteran submitted his 
notice of disagreement and a statement of the case was 
issued.  The veterans substantive appeal was filed in 
November 1996.  

By rating action of September 1998, a 30 percent evaluation 
was assigned for service-connected kidney stones and urinary 
calculi.  As a 30 percent rating is not the maximum rating 
available for this disability, the appeal continues.  AB v. 
Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veterans appeal has been obtained by the RO.

2.  The veteran has level I hearing bilaterally. 

3.  The veterans service-connected kidney stones and urinary 
calculi are recurrent at infrequent intervals, require 
invasive or non-invasive procedures not more than two times 
per year, do not require diet or drug therapy, and are not 
productive of renal dysfunction. 


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.86, 4.87, Diagnostic 
Code 6102 (1998).  

2.  The criteria for an evaluation greater than 30 percent 
for service-connected kidney stones have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.103, 4.7, 
4.115a, Diagnostic Codes 7508, 7509, 7510 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Hearing Loss

The service medical records document a history of exposure to 
noise and bilateral high frequency hearing loss.  On 
authorized audiological evaluation in July 1996, pure tone 
thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
40
45
45
50
45
LEFT
20
45
50
55
50
50

Speech audiometry revealed speech recognition ability of 100 
percent bilaterally.  The examiner diagnosed bilateral 
sensorineural deafness.  

Service connection for bilateral hearing loss was established 
by rating action of October 1996.  The disability was rated 
as noncompensable.  

On an authorized audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
25
40
45
45
50
45
LEFT
20
40
50
50
45
46

Speech audiometry revealed speech recognition ability of 98 
percent bilaterally.  The examiner diagnosed bilateral 
sensorineural deafness.  At that time, the veteran complained 
of increasing difficulty with competing background noise and 
in reading with hearing aids part time.  

Kidney Stones

The service medical records document the veterans ongoing 
problems with kidney stones.  On a VA general medical 
examination of June 1996, the examiner noted normal palpation 
of the abdomen.  There was a history of stones, but there 
were none at that time.  The examiner reported a diagnosis of 
history of nephrolithiasis.  The x-ray report indicates that 
calculi were not seen in the visualized segment of the 
kidneys, the potential course of either ureter, or the 
bladder.  The impression was that of negative KUB.  

In support of his claim for an increased rating, the veteran 
submitted copies of private medical records dated in June 
1996, July 1997, and August 1997, which reflect treatment for 
passage of kidney stones.  In June 1996, the veteran reported 
that he had passed five stones prior to the one he passed the 
day he was seen.  The following was noted on examination: 
blood pressure of 110/70; appeared to be comfortable, alert 
and in minimal pain; head, ear nose and throat were normal; 
neck supple, chest clear; heart was of regular rate and 
rhythm; there was no CVA tenderness on the right or left; and 
the abdomen was soft, and some tenderness was noted in the 
right lower quadrant and suprapubic region.  The examiner 
reported an assessment of right uretal calculus.  

Service connection for kidney stones was established by 
rating action of October 1996, and a 30 percent evaluation 
was assigned.  

In July 1997, it was noted that the veteran had about 10 
kidney stones in the past, and that some of them had been 
calcium oxalate.  The last stone occurred in the previous 
year.  At that time, he weighed 218 pounds.  No further 
examination was performed.  The physician reported an 
assessment of probable recurrent methyl lithiasis.  In 
August 1997, it was noted that the veteran had had recurrent 
kidney stones for the past year, with the most recent one 
being in the past few weeks.  At the time he weighed 218 
pounds, and no further examination was performed.  The 
physician reported an assessment of history of uretal 
calculus and recurrent stone.  

On VA examination of October 1997, the veteran reported that 
he had passed a total of ten stones, and that two had 
occurred within the past year.  He has had no surgery on the 
gastrointestinal tract, and the stones have never been 
removed with a typical basket.  The veteran believed that his 
kidney stones begin in the kidney and migrate down to the 
bladder.  He passes them when they are being flushed by an 
awful lot of fluids.  

Frequency of urination was four to five times per day with no 
nocturia.  There was no pyuria in his urine.  He has pain and 
tenesmus only when passing a stone.  There was no 
incontinence requiring pads or appliances.  The following was 
noted: 73 inches in height; maximum weight of 217 for the 
past year; pulse 74, and blood pressure 120/80; and palpation 
of the abdomen revealed no tenderness or tension, and normal 
peristaltic movements.  The examiner diagnosed chronic 
urinary calculi, recurring at infrequent intervals.  The last 
kidney stone appeared to have occurred that July.  There 
appeared to be no renal dysfunction.  There was no voiding 
dysfunction by history, as well as no starting, stopping, or 
incontinence.  There was no urinary frequency, obstructed 
voiding of start and stop, or apparent urinary tract 
infection.  

By rating action of September 1998, an increased evaluation 
of 30 percent was assigned.

Legal Analysis

The Board finds that the veterans claims are well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Veterans Appeals (Court) has held that, when a veteran 
claims that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a) (1998).  

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disabilities at 
issue.

Hearing Loss

Service connection is currently in effect for bilateral 
hearing loss, rated 0 percent disabling under the provisions 
of 38 C.F.R.  Part 4, Diagnostic Code 6100 (1998).  
Evaluations for bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability for bilateral service-
connected defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels, designated from level 
I for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic Codes 6100 
to 6110 (1998).

Audiometric findings from the last VA audiological evaluation 
of October 1997, translate into literal designations of level 
I hearing bilaterally, which does not support the assignment 
of a compensable evaluation as per Diagnostic Code 6100.  In 
making this determination, the Board has considered the 
evidence of record, which consists of VA audiograms since the 
veteran's separation from service.  Such evidence is 
consistent with, and does not show a greater hearing loss 
than, the hearing acuity reflected on the most recent VA 
examination in October 1997.  

The Board has also considered the veteran's contentions 
contained in the record that his hearing loss has increased 
in severity, and that the noncompensable evaluation in effect 
does not adequately reflect the severity of his bilateral 
hearing loss.  Although the veteran's contention is credible, 
it may not serve to establish entitlement to a higher rating 
for hearing loss because "...disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  Here, such mechanical 
application establishes that a 0 percent rating is warranted.  

It is noted that the veteran uses amplification.  However, 
evaluations derived from the rating schedule make proper 
allowance for improvement by hearing aids.  38 C.F.R. § 4.86 
(1998).

In light of the application of the available rating criteria 
in the Diagnostic Code, the Board finds that the veteran's 
disability picture does not approximate the criteria 
necessary for a compensable evaluation.  38 C.F.R. § 4.7 
(1998).  Likewise, the provisions of 38 U.S.C.A. § 5107(b) 
(West 1991) are not for application in this case as the Board 
has determined that an approximate balance of negative and 
positive evidence is not presented by the evidence.  
Therefore, the preponderance of the evidence is against the 
veteran's claim, and a compensable evaluation is not 
warranted.

Kidney Stones

Service connection is currently in effect for kidney stones 
and urinary calculi, rated 30 percent disabling under the 
provisions of 38 C.F.R. Part 4, Diagnostic Codes 7508-7510 
(1998).  Diagnostic Code (DC) 7508 contemplates 
nephrolithiasis, and 7510 contemplates ureterolithiasis.  
Nephrolithiasis and ureterolithiasis are rated as 
hydronephrosis under DC 7509, except for recurrent stone 
formation requiring one or more of the following: (1) diet 
therapy; (2) drug therapy; or (3) invasive or non-invasive 
procedures more than two times a year.  In such cases, a 30 
percent evaluation is assigned. 

Currently, the veterans service-connected kidney stones are 
assigned the maximum rating of 30 percent for recurrent stone 
formation with non-invasive procedures more than two times a 
year, as described under DCs 7508 and 7510.  Therefore, there 
is not a question as to which evaluation should apply.  
38 C.F.R. § 4.7 (1998).  

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
have been raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  After a careful review of 
the available Diagnostic Codes and the medical evidence of 
record, the Board finds that DCs other than 7508 and 7510, do 
not provide a basis to assign an evaluation higher than the 
30 percent rating currently in effect.

As discussed, on the most recent VA examination, the examiner 
determined that there was no renal dysfunction, voiding 
dysfunction, or urinary tract infection.  Therefore, the 
ratings available for such disabilities are not applicable in 
this case.  The same reasoning would apply even if rating the 
disability as severe hydronephrosis under DC 7509 which 
requires application of the criteria used to rate renal 
dysfunction.  

ORDER

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss has not been established, and the 
appeal is denied.  

Entitlement to an evaluation greater than 30 percent for 
service-connected kidney stones has not been established, and 
the appeal is denied. 


		
	J. E. Day
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
